DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Patent applicant publication numbers US2016/0017582 and US2010/0016014 in the information disclosure statement filed 11/04/2020 do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.  It has been placed in the application file, but the information referred to therein has not been considered because there is no relevance to content the instant invention.

Status of the Claims
	The amendment filed on 03/29/2021 has been entered. Claims 1-13 and 15-21 have been canceled, Claim 14 has been amended and Claims 32-34 have been newly added. Thus, Claims 14 and 22-34 are currently pending and are under examination.

Claim Objections
Claims 30 and 32 are objected to because of the following informalities:  the claims recite an improper Markush language. A proper Markush language recites alternatives in the form “selected from the group consisting of A, B and C” (see MPEP § 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the catalyst comprises 30% to 95% metallic cobalt by weight of cobalt” in Claim 14 renders the claim vague and indefinite because it is not clear if the catalyst in the limitation refers to the catalyst composition before reducing step or after the reducing step. In view of the instant specification (pages 6-7), the catalyst in the limitation that comprises 30% to 95% metallic cobalt by weight of cobalt refers to the Fischer-Tropsch catalyst after reducing the catalyst composition. Hence, Applicant has to specify that the catalyst in the limitation is the “Fischer-Tropsch catalyst”. For purpose of applying art, the limitation will be interpreted in view of the instant specification, i.e. Fischer-Tropsch catalyst.
Claims 22-34 are also rendered indefinite for depending on Claim 14.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 22, and 24-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duvenhage (Duvenhage, D. J. et al. “Fe:Co/TiO2 bimetallic catalysts for the Fischer–Tropsch reaction Part 2. The effect of calcination and reduction temperature” Applied Catalysis A: General 233 (2002) 63–75).
2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claims 14 and 26-29, Duvenhage is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt. However because Duvenhage teaches every limitation of the claimed starting composition and process step, the final catalyst in Duvenhage necessarily comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt.
	Regarding Claim 22, the limitation “a hydrogen gas-containing stream comprises less than 10% carbon monoxide gas” can encompass 0% of carbon monoxide in the hydrogen gas-containing stream, and thus the present of carbon monoxide is not requires. Duvenhage teaches that the reducing agent is pure H2 and thus carbon monoxide is necessarily absent in Duvenhage.
	Regarding Claims 24-25, Duvenhage teaches that one of the reduction temperatures is 250º C (Tables 4-6, pages 66-67).

	Regarding Claim 33, Duvenhage teaches the reduction is conducted via temperature programmed reduction (TPR) and the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Duvenhage necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction.

Claim(s) 14, 22, 26-28 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Li, J. et al. “Fischer–Tropsch synthesis: effect of small amounts of boron, ruthenium and rhenium on Co/TiO2 catalysts” Applied Catalysis A: General 223 (2002) 195–203; cited in IDS 11/04/2020).
Regarding Claims 14 and 32, Li teaches on page 196, sections 2.1 and 2.2.2-2.2.3 a process for making a Fischer-Tropsch catalyst comprising titanium oxide and cobalt comprising the steps of reducing a catalyst composition comprising titanium oxide support and oxidic cobalt (page 198, 1st col) with 10% H2/Ar or pure hydrogen to obtain a percent reduction to cobalt0 as follows (Table 3 on page 200):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Regarding Claim 22, the limitation “a hydrogen gas-containing stream comprises less than 10% carbon monoxide gas” encompasses 0% of carbon monoxide gas, and thus the presence of carbon monoxide in the gas stream is not required in the claim. Li teaches that the pre-treatment comprises 10% hydrogen/Ar or pure hydrogen without the presence of carbon monoxide (sections 2.2.2 and 2.2.3 on page 196).
	Regarding Claim 30-31, Li teaches that the catalyst comprises boron, ruthenium and rhenium as promoters in an amount of 0.05, 0.20 and 0.34 wt%, respectively (section 2.1 on page 196). 
	Regarding Claim 33, Li teaches the reduction is conducted via temperature programmed reduction (TPR) (page 196, sect. 2.2.2) and the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Li necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 14 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Duvenhage (Duvenhage, D. J. et al. “Fe:Co/TiO2 bimetallic catalysts for the Fischer–Tropsch reaction Part 2. The effect of calcination and reduction temperature” Applied Catalysis A: General 233 (2002) 63–75) in view of Patent number US6,486,220B1 (US’220 hereinafter, cited in IDS 11/04/2020).
Regarding Claims 14 and 32, Duvenhage teaches on page 66 a process for making a Fischer-Tropsch catalyst comprising titanium oxide and cobalt comprising the steps of reducing a catalyst composition comprising titanium oxide support and cobalt compound decomposable thereto with pure H2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claims 14 and 26-29, Duvenhage is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt. However because Duvenhage teaches every limitation of the claimed starting composition and process step, the final catalyst in Duvenhage necessarily comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt.
2 and thus carbon monoxide is necessarily absent in Duvenhage.
	Regarding Claims 24-25, Duvenhage teaches that one of the reduction temperatures is 250º C (Tables 4-6, pages 66-67).
	Regarding Claim 30-31, Duvenhage teaches that the catalyst further comprises 5% by weight of Fe promoter (Table 3, page 65). 
	Regarding Claim 33, Duvenhage teaches the reduction is conducted via temperature programmed reduction (TPR) and the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Duvenhage necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction.

Regarding Claims 23 and 34, Duvenhage fails to teach or suggest pre-treating the catalyst solution with carbon monoxide gas-containing stream. However, Wright teaches reduction of catalyst composition with a mixture of hydrogen and carbon monoxide wherein the amount of hydrogen ranges from about 1% to about 100% (col. 7, ll. 5-9) to obtain a catalyst where at least a portion catalytic metal component is reduced to its metallic state (col. 6, ll. 60-62). Wright teaches that the catalyst is a 
Thus, it would have been prima facie obvious at the time of filing of the instant invention to reduce a catalyst composition with carbon monoxide containing reducing agent because Wright teaches reduction of catalyst composition with a gas mixture comprising hydrogen and carbon monoxide. Thus, a simple substitution of Duvenhage’s reducing agent with that of Wright, a skilled artisan would have a reasonable expectation of success in pre-treating the catalyst composition of Duvenhage.

Claim(s) 14, 22-23, 26-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, J. et al. “Fischer–Tropsch synthesis: effect of small amounts of boron, ruthenium and rhenium on Co/TiO2 catalysts” Applied Catalysis A: General 223 (2002) 195–203; cited in IDS 11/04/2020) in view of Patent number US6,486,220B1 (US’220 hereinafter, cited in IDS 11/04/2020).
Regarding Claims 14 and 32, Li teaches on page 196, sections 2.1 and 2.2.2-2.2.3 a process for making a Fischer-Tropsch catalyst comprising titanium oxide and cobalt comprising the steps of reducing a catalyst composition comprising titanium oxide support and oxidic cobalt (page 198, 1st col) with 10% H2/Ar or pure hydrogen to obtain a percent reduction to cobalt0 as follows (Table 3 on page 200):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Regarding Claim 22, the limitation “a hydrogen gas-containing stream comprises less than 10% carbon monoxide gas” encompasses 0% of carbon monoxide gas, and thus the presence of carbon monoxide in the gas stream is not required in the claim. Li teaches that the pre-treatment comprises 10% hydrogen/Ar or pure hydrogen without the presence of carbon monoxide (sections 2.2.2 and 2.2.3 on page 196).
	Regarding Claim 30-31, Li teaches that the catalyst comprises boron, ruthenium and rhenium as promoters in an amount of 0.05, 0.20 and 0.34 wt%, respectively (section 2.1 on page 196). 
	Regarding Claim 33, Li teaches the reduction is conducted via temperature programmed reduction (TPR) (page 196, sect. 2.2.2) and the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Li necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction.


at least a portion catalytic metal component is reduced to its metallic state (col. 6, ll. 60-62). Wright teaches that the catalyst is a Fischer-Tropsch catalyst that comprises cobalt supported over titania (col. 5, ll. 11 and ll. 64-67)
Thus, it would have been prima facie obvious at the time of filing of the instant invention to reduce a catalyst composition with carbon monoxide containing reducing agent because Wright teaches reduction of catalyst composition with a gas mixture comprising hydrogen and carbon monoxide. Thus, a simple substitution of Li’s reducing agent with that of Wright, a skilled artisan would have a reasonable expectation of success in pre-treating the catalyst composition of Li.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent application publication numbers and patent numbers  US5,258,411, US5,168,091, US4,738,948, US7,851,404, US6,486,220, US7,253,136, US2011/0054048, US2016/0017582, and US2010/0016014, all cited in IDS 11/04/2020, Patent numbers US6,919,290B2 and US5,981,608  and Li (Li, J. et al. “Effect of Cobalt Source on the Catalyst Reducibility and Activity of Boron-modified Co/TiO2 Fischer-Tropsch Catalysts” S. Afr. J. Chem., 2003, 56, 1–4) teach a process for making a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 22, and 24-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 15,533,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a process for making a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) oxidic cobalt or a cobalt compound decomposable thereto, with a reducing agent to produce the Fischer-Tropsch catalyst.
The copending claim is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95% metallic cobalt by weight of cobalt. However because the copending claim recites every limitation of the instantly claimed starting composition and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 22 and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 15/744,783 in view of Duvenhage (Duvenhage, D. J. et al. “Fe:Co/TiO2 bimetallic catalysts for the Fischer–Tropsch reaction Part 2. The effect of calcination and reduction temperature” Applied Catalysis A: General 233 (2002) 63–75). 
Both instant claim and copending claim are drawn to a process for making a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) a cobalt compound decomposable thereto to produce the Fischer-Tropsch catalyst.
Copending claim recites that the reduction is conducted under reducing conditions but fail to recite reducing with a reducing agent. This deficiency is cured by Duvenhage.
Regarding Claims 14 and 32, Duvenhage teaches on page 66 a process for making a Fischer-Tropsch catalyst comprising titanium oxide and cobalt comprising the steps of reducing a catalyst composition comprising titanium oxide support and cobalt compound decomposable thereto with pure H2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claims 14 and 26-29, Duvenhage is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt. However because Duvenhage teaches every limitation of the claimed starting composition and process step, the final catalyst in Duvenhage necessarily comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt.
	Regarding Claim 22, the limitation “a hydrogen gas-containing stream comprises less than 10% carbon monoxide gas” can encompass 0% of carbon monoxide in the hydrogen gas-containing stream, and thus the present of carbon monoxide is not requires. Duvenhage teaches that the reducing agent is pure H2 and thus carbon monoxide is necessarily absent in Duvenhage.
	Regarding Claims 24-25, Duvenhage teaches that one of the reduction temperatures is 250º C (Tables 4-6, pages 66-67).
	Regarding Claim 30-31, Duvenhage teaches that the catalyst further comprises 5% by weight of Fe promoter (Table 3, page 65). 
	Regarding Claim 33, Duvenhage teaches the reduction is conducted via temperature programmed reduction (TPR) and the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Duvenhage necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction.
Hence, a skilled artisan would have been motivated to use the reducing agent of Duvenhage in the copending claim with a reasonable expectation of success in arriving at the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 14, 22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 18 of U.S. Patent No. 10,675,610 in view of Duvenhage (Duvenhage, D. J. et al. “Fe:Co/TiO2 bimetallic catalysts for the Fischer–Tropsch reaction Part 2. The effect of calcination and reduction temperature” Applied Catalysis A: General 233 (2002) 63–75). 
Claims 14, 22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 17 of U.S. Patent No. 10,682,627 in view of Duvenhage (Duvenhage, D. J. et al. “Fe:Co/TiO2 bimetallic catalysts for the Fischer–Tropsch reaction Part 2. The effect of calcination and reduction temperature” Applied Catalysis A: General 233 (2002) 63–75). 
Claims 14, 22 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10,688,471 in view of Duvenhage (Duvenhage, D. J. et al. “Fe:Co/TiO2 bimetallic catalysts for the Fischer–Tropsch reaction Part 2. The effect of calcination and reduction temperature” Applied Catalysis A: General 233 (2002) 63–75). 
Both instant claim and claims of the above patent numbers are drawn to a process for making a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) a cobalt compound decomposable thereto to produce the Fischer-Tropsch catalyst.
Claims of the above patent numbers recite that the reduction is conducted under reducing conditions but fail to recite reducing with a reducing agent. This deficiency is cured by Duvenhage.
Regarding Claims 14 and 32, Duvenhage teaches on page 66 a process for making a Fischer-Tropsch catalyst comprising titanium oxide and cobalt comprising the steps of reducing a catalyst composition comprising titanium oxide support and cobalt compound decomposable thereto with pure H2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claims 14 and 26-29, Duvenhage is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt. However because Duvenhage teaches every limitation of the claimed starting composition and process step, the final catalyst in 
	Regarding Claim 22, the limitation “a hydrogen gas-containing stream comprises less than 10% carbon monoxide gas” can encompass 0% of carbon monoxide in the hydrogen gas-containing stream, and thus the present of carbon monoxide is not requires. Duvenhage teaches that the reducing agent is pure H2 and thus carbon monoxide is necessarily absent in Duvenhage.
	Regarding Claims 24-25, Duvenhage teaches that one of the reduction temperatures is 250º C (Tables 4-6, pages 66-67).
	Regarding Claim 30-31, Duvenhage teaches that the catalyst further comprises 5% by weight of Fe promoter (Table 3, page 65). 
	Regarding Claim 33, Duvenhage teaches the reduction is conducted via temperature programmed reduction (TPR) and the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Duvenhage necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction.
Hence, a skilled artisan would have been motivated to use the reducing agent of Duvenhage in the claims of the above patent numbers with a reasonable expectation of success in arriving at the instantly claimed invention.

Claims 14, 22, 24-30 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 6,919,290 (‘290 hereinafter). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a process for making a catalyst comprising: i. a titanium dioxide support, and ii. cobalt, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) a cobalt compound decomposable thereto with a reducing agent to produce the catalyst.
Claims of ‘290 are silent that the resulting catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt. However because claims of ‘290 recite every limitation of the claimed starting composition and process step, the final catalyst in the claims of ‘290 necessarily comprises 30% to 95%, 40% to 80%, 70% to 80%, and 5% to 30% metallic cobalt by weight of cobalt.


Conclusion
	Claims 14 and 22-34 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622